              Case 3:20-cv-02731-VC Document 366-1 Filed 06/11/20 Page 1 of 2




 1
                                      UNITED STATES DISTRICT COURT
 2
                                   NORTHERN DISTRICT OF CALIFORNIA
 3

 4   ANGEL DE JESUS ZEPEDA RIVAS, et al.,                         Case No. 20-cv-02731-VC

 5           Plaintiffs,                                          DECLARATION OF
                                                                  DEPORTATION OFFICER
 6      v.                                                        RIGOBERTO GILBERT JR.

 7   DAVID JENNINGS, et al.,

 8           Respondents.

 9

10

11           I, Rigoberto Gilbert Jr., make the following statements under oath and subject to the penalty of
12 perjury:

13           1.       I am a Deportation Officer (“DO”) with the U.S. Department of Homeland Security
14 (“DHS”), U.S. Immigration and Customs Enforcement (“ICE”), Enforcement and Removal Operations

15 (“ERO”), in the Bakersfield sub-office of the San Francisco Field Office. I have been employed with

16 DHS since October 2017, when I was hired by DHS as an Enforcement and Removal Assistant (ERA).

17 As an ERA, I was assigned to Non-Detained and the Bond Unit and was responsible for facilitating the

18 bond process. I was promoted to the DO position March 2019, whereupon I was sent to the Federal Law
19 Enforcement Training Center (“FLETC”) in Glynco, Georgia to complete a four-month basic training

20 program, which included training in immigration law and learning how to process individuals who were

21 placed in removal proceedings. I am currently assigned to the Detained Unit, which oversees the

22 immigration case docket management and oversight of aliens detained at the Mesa Verde ICE Processing

23 Facility (“MVIPF”) pending removal. My responsibilities with the Detained Unit include, but are not

24 limited to, monitoring the progression of individuals’ cases through removal proceedings, tracking

25 detained cases with final removal orders, obtaining travel documents for aliens ordered removed, and

26 effectuating the removal of aliens to their home countries. I have held this Detained Unit position since

27 October 1, 2019.

28

     DECLARATION OF DEPORTATION OFFICER RIGOBERTO GILBERT JR.
     CASE NO. 20-CV-02731-VC                1
             Case 3:20-cv-02731-VC Document 366-1 Filed 06/11/20 Page 2 of 2




 1          2.       I am familiar with ICE policy and procedures governing the detention and removal of aliens

 2 who come into ICE’s custody, and the facts in this declaration are based on my personal knowledge,

 3 consultation with other ICE personnel, and review of official documents and records maintained by DHS.

 4          3.       Regarding Carlos Ruben Franco Paz (“Mr. Franco Paz”), notwithstanding him being

 5 wanted for two homicides and one attempted homicide in Guatemala, he was released from DHS custody

 6 on May 29, 2020 pursuant to the Court’s grant of his bail application. See, e.g., Exhibit 1, INTERPOL

 7 Blue Notice.

 8          4.       As a condition to Mr. Franco Paz’s release, he was fitted with a GPS ankle monitor.

 9          5.       Because Mr. Franco Paz was released from DHS custody, his detained individual hearing

10 on his application for relief before the immigration judge that was scheduled for June 1, 2020 was

11 postponed until July 9, 2020 at 1PM.

12          6.       In the interim, however, Mr. Franco Paz removed his GPS ankle monitor and absconded.

13 See Exhibit 2, Form G-166C, Memorandum of Investigation.

14          7.       Supplemental to what is detailed in the Form G-166C, I attempted to contact Malvina De

15 La Canal, Esq. from the Law Offices of Vivian N. Szawarc by telephone at (510) 447-7700 but could not

16 get in contact with counsel. However, I spoke to Vivian Szawarc, Esq., from the Law Offices of Vivian

17 N. Szawarc, by telephone at (510) 447-7700, on June 10, 2020. I informed Ms. Szawarc that Mr. Franco

18 Paz absconded, and I asked her about whether she knew his whereabouts. Ms. Szawarc stated that she
19 does not know Mr. Franco Paz’s whereabouts.

20          8.       I obtained true and correct copies of the following documents regarding Mr. Franco Paz

21 that are records maintained by DHS, copies of which are attached to this declaration:

22               Exhibit 1:         INTERPOL Blue Notice; and

23               Exhibit 2:         Form G-166C, Memorandum of Investigation.

24          I declare under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true and correct

25 to the best of my knowledge.

26 Dated: June 11, 2020

27                                                        __________________________
                                                          Rigoberto Gilbert Jr.
28
                                                          Deportation Officer
     DECLARATION OF DEPORTATION OFFICER RIGOBERTO GILBERT JR.
     CASE NO. 20-CV-02731-VC                2
